Citation Nr: 1703022	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-40 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 28, 2013 for the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.  The Veteran died in July 2010.  The current appellant is the Veteran's son, who substituted his mother's (B.D. Eaton) earlier effective date claim, after her May 2015 death.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision (which awarded death pension benefits as of April 2013), issued in November 2013, by the Department of Veterans Affairs (VA) Pension Management Center (PMC), in St. Paul Minnesota.  This matter is currently under the jurisdiction of the Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to accrued benefits has been raised by the record in a July 2015 statement and a January 2017 letter from VA, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The initial claim for death benefits, by Veteran's widow, was received by VA on October 8, 2010.

2.  In April 2011, the PMC denied the death benefits claim; the claim was not appealed.

3.  On March 28, 2013, the PMC received a new claim for death benefits, from the Veteran's widow.  
 
4.  In June 2013, the Veteran's widow submitted evidence supportive of her claim.

5.  In November 2013, the PMC granted death pension benefits, with payments effective April 1, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to March 28, 2013 for death pension benefits are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 5111, 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.400, 20.200, 20.202, 20.204, 20.302(b), 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In a November 2013 decision, the PMC granted death pension benefits, with payments effective April 1, 2013.  In a February 2014 statement, the Veteran's widow disagreed with the effective date of the reward, and requested that her initial claim for benefits, received by VA in October 2010, be used as the effective date.  The Veteran's widow died in May 2015, and the current, substituted appellant is the Veteran's son.

The determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 

Payment of monetary awards may not be made for any period before the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111. 

By way of history, VA received the initial claim for death benefits by the Veteran's widow on October 8, 2010.  In February 2011, the PMC requested that she provide information necessary to the adjudication of her claim.  The Veteran's widow did not respond to VA's request.  In April 2011, the PMC denied the death benefits claim, but informed her that she could continue her claim if she provided additional evidence within the necessary time frame.  Within a year of that denial, the Veteran's widow did not provide the requested information and did not appeal the April 2011 denial.  As such, the April 2011 denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103.  

After the April 2011 denial became final, there are no written statements submitted by the Veteran's widow as to any sort of benefits claim, much less a communication that included an intent to apply for VA benefits, as is required for a claim under 38 C.F.R. § 3.155(a), until March 2013.  

On March 28, 2013, the PMC received a new claim for death benefits.  In August 2013, the PMC denied the widow's claim and again informed her that she could continue her claim if she provided the additional information requested.  In November 2013, the PMC granted death pension benefits, with payments effective April 1, 2013 (the first day of the month after the receipt of the second claim).  

As the denial of the initial October 8, 2010 application for benefits became final, the effective date of the award cannot be earlier than the next claim for benefits - the March 2013 application for benefits.  As previously noted, "the effective date of an award based on...a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor [emphasis added]."  38 U.S.C.A. § 5110(a).  

Neither the Veteran's widow nor the current appellant has argued that the April 2011 denial had been appealed or that the Veteran's widow had submitted the requested information within a year of the April 2011 denial.  Additionally, neither party has argued that another claim had been made after the October 2010 one and prior to the March 2013 application.  

There can be no doubt from review of the record that the Veteran had rendered honorable and faithful service.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which an earlier effective date could be granted. The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  In conclusion, the Board finds that an effective date prior to March 28, 2013 for the grant of death pension benefits is not warranted.  

ORDER

An effective date prior to March 28, 2013 for the grant of death pension benefits is denied.

____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


